                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


MARLON MAURICE ELLIS,

              Plaintiff,

       V.                                                CV 117-091


DONNA YOUNG and JUDY HAMILTON,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 71.)

Plaintiff does not offer any new information, evidence, or argument that warrants a deviation

from the Magistrate Judge's recommendation. Accordingly, the Court OVERRULES

Plaintiffs objections, (doc. no. 71), ADOPTS the Report and Recommendation of the

Magistrate Judge as its opinion, DENIES Plaintiffs motion for summary judgment,(doc.

no. 55), DENIES AS MOOT Plaintiffs motion for judgment on the pleadings, (doc. no.

64), GRANTS Defendants' motion for summary judgment (doc. no. 57), DIRECTS the

Clerk to ENTER final judgment in favor of Defendants, and CLOSES this civil action.

        SO ORDERED this               day of August, 2019, at Augusta, Georgia.




                                          j. pu^nMl hall,chief judge
                                          UNIJ^STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
